DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-5 and 7 are under examination.
Claim 6 and 8-15 are withdrawn from examination. 
Claim 1-5 and 7 are rejected. 
No claims are allowed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (US 2008/0038441 A1) and in view of Birch et al. (US 2018/0206514 A1; PCT/EP15/62556, filing date 06/05/2015) and Carbonini (US 2009/0205502 A1). 
Regarding claim 1 and 2, Kirschner discloses a method of brewing low cholesterol espresso (beverage) in a dispenser 1600 (‘441, [0004], [0101]-[0102]) wherein terpenes, are high-cholesterol oils in coffee beans contains LDL cholesterol. Kirschner teaches selecting a desired cholesterol oils levels in a brewing cycle with filter 1604 to remove different degree of the high-cholesterol oils, terpenes (‘441, [0091]) in the espresso (beverage). 
Kirschner does not explicitly teach selecting coffee grounds having a particle size based on the desired terpene content. However, Birch et al. (Birch) teaches method of producing coffee beverage compositions (‘514, [0011]) comprising providing roasted coffee particles which are relatively small is easier to remove diterpenes and oils ([514, [0014], [0020]) in the particles of roasted coffee beans. Birch and Kirschner are of the same field of endeavor of coffee beverage with a desire to reduce content of diterpenes in coffee beverage composition (‘514, [0004]; ‘441, [0004]). It would have been obvious to one skill in the art to be motivated to use Birch’s providing roasted coffee particles which are relatively small is easier to remove diterpenes and oils ([514, [0014], [0020]) in Kirschner’s method to ensure a desired cholesterol oils levels in Kirschner’s espresso beverage. 
Modified Kirschner teaches providing the coffee ground in a pod cartridges (brew chamber) (‘441, [0067]) and providing an amount of pressure and incoming water flow (‘441, [0068]) into the pod cartridge (‘441, [0069]) to provide brewed beverage. Modified Kirschner teaches a user may make a selection via a button or control on the dispenser 1600 (‘441, [0101]). Additionally, Kirschner teaches low cholesterol espresso (beverage) in a dispenser 1600 including an espresso brewing system (‘441, [0083]), wherein the espresso brewing system  including a super-automatic espresso machine (coffee beverage producing apparatus) (‘441, [0085]). 
Modified Kirschner does not explicitly disclose the button or control (user control) on the dispenser 1600 (‘441, [0101]) is coupled a processor for controlling operation including a coffee ground selector unit in modified Kirschner’s coffee espresso brewing system, super-automatic espresso machine (‘441, [0085]) (coffee beverage producing apparatus). However, Carbonini discloses an apparatus including a super-automatic machine for brewing espresso coffee (‘502, [0017]-[0018]). Carbonini discloses an interface unit 25 (user control) coupled with keyboard 15 (coffee ground selector unit) (‘502, [0021]), wherein the interface unit 25 (user control) is connected to a central control unit (processor) (‘502, [0019]) for controlling operation of the apparatus (‘502, [0017]). Kirschner and Carbonini are of the same filed of endeavor of coffee espresso brewing system, super-automatic espresso machine. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Carbonini’s interface unit 25 (user control) coupled with keyboard 15 (coffee ground selector unit) (‘502, [0021]), wherein the interface unit 25 (user control) is connected to a central control unit (processor) (‘502, [0019]) for controlling operation of the apparatus (‘502, [0017]) in modified Kirschner’s method to provide a desired espresso coffee beverage. 
With respect to the limitation “…such that the coffee beverage having a Brix value of greater than about 2% is provided when the volume of heated and pressured water is flowed through the coffee grounds in the brew chamber…”, as modified Kirschner uses like materials in a like manner as claimed, it would be expected that the coffee beverage will have the same characteristics claimed, particularly having a Brix value of greater than about 2% is provided when the volume of heated and pressured water is flowed through the coffee grounds in the brew chamber in modified Kirschner’s method. 
Regarding claim 3, as modified Kirschner uses like materials in a like manner as claimed, it would be expected that the coffee beverage will have the same characteristics claimed, particularly having a diterpene content of about 60 mg/l or less in modified Kirschner’s method.
Regarding claim 4, as modified Kirschner uses like materials in a like manner as claimed, it would be expected that the coffee beverage will have the same characteristics claimed, particularly having cafestol and/or kahweol content of about 60 mg/l or less in modified Kirschner’s method.
Regarding claim 5, modified Kirschner teaches the particle size distribution of around 250 microns (um) (‘441, [0058]) which is in range with the cited range of about 20.5 um or greater. 
Regarding claim 7, modified Kirschner discloses a tampering force to the coffee grounds and pressure flow (‘441, [0084]-[00889).
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
It is noted the Examiner has not interpret Kirschner’s grinder as a coffee ground selector unit as Applicant asserted. Additionally, Birch is not relied upon for the teaching of the coffee grounds selector unit. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Modified Kirschner does not explicitly disclose the button or control (user control) on the dispenser 1600 (‘441, [0101]) is coupled a processor for controlling operation including a coffee ground selector unit in modified Kirschner’s coffee espresso brewing system, super-automatic espresso machine (‘441, [0085]) (coffee beverage producing apparatus). However, Carbonini discloses an apparatus including a super-automatic machine for brewing espresso coffee (‘502, [0017]-[0018]). Carbonini discloses an interface unit 25 (user control) coupled with keyboard 15 (coffee ground selector unit) (‘502, [0021]), wherein the interface unit 25 (user control) with  is connected to a central control unit (processor) (‘502, [0019]) for controlling operation of the apparatus (‘502, [0017]). 
Kirschner and Carbonini are of the same filed of endeavor of coffee espresso brewing system, super-automatic espresso machine. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Carbonini’s interface unit 25 (user control) coupled with keyboard 15 (coffee ground selector unit) (‘502, [0021]), wherein the interface unit 25 (user control) is connected to a central control unit (processor) (‘502, [0019]) for controlling operation of the apparatus (‘502, [0017]) in modified Kirschner’s method to provide a desired espresso coffee beverage. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792